JS 44 (Rev. 02/19)

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the

Case 5:19-cv-02909-JLS Document 1 Filed 07/03/19 Page 1 of 25

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as requties, by law, except as

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

lerk of Court for the

 

I. (a) PLAINTIFFS

CHARLES BECK, individ. and as Administrator or ESTATE OF
SHIRLEY LEIBENGUTH, deceased

(b) County of Residence of First Listed Plaintiff

Lehigh County _

(EXCEPT IN U.S, PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

James J. McEldrew, Ill, Esq., Daniel Purtell, Esq., John Coyle, Esq.
McEldrew Young, 123 S Broad St., #2250, Phila, PA 19109

215-545-8800

DEFENDANTS

NOTE:

Attorneys (Jf Known)

Unknown.

 

LEHIGH COUNTY,

et al.

County of Residence of First Listed Defendant

Lehigh Gounty

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

TI. BASIS OF JURISDICTION (Placean "X" in One Box Only)

 

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 
     

    

01. US. Government O 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State *1 91 Incorporated or Principal Place o4 2&4
of Business In This State
a) U.S. Government 0 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place o5 a5
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a 03 © 3 Foreign Nation O06 O86
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
[ESB CONTRACT Ses cee: TORTS FORFEITURE/PENALTY _ BANKRUPTCY _ ____ OTHER STATUTES —
0 110 Insurance PERSONAL INJURY PERSONAL INJURY = | 625 Drug Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
0 120 Marine 5 310 Airplane © 365 Personal Injury - of Property 21 USC 881 |) 423 Withdrawal 0 376 Qui Tam (31 USC
O 130 Miller Act 6 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability 0 367 Health Care/ © 400 State Reapportionment
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical _ PROPERTY RIGHTS] 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights © 430 Banks and Banking
O 151 Medicare Act © 330 Federal Employers’ Product Liability © 830 Patent O 450 Commerce
O 152 Recovery of Defaulted Liability © 368 Asbestos Personal © 835 Patent - Abbreviated © 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability © 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY |[____ L _SOCIAL SECURITY |. 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards © 861 HIA (1395ff) © 485 Telephone Consumer
160 Stockholders’ Suits O 355 Motor Vehicle 1 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
O 190 Other Contract Product Liability © 380 Other Personal G 720 Labor/Management OC 863 DIWC/DIWW (405(g)) |O 490 Cable/Sat TV
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations 1 864 SSID Title XVI 1 850 Securities/Commodities/
O 196 Franchise Injury O 385 Property Damage © 740 Railway Labor Act © 865 RSI (405(g)) Exchange

©} 362 Personal Injury -
Medical Malpractice

Product Liability

O 751 Family and Medical
Leave Act

 

[L-|DREAT PROPERTY. =

210 Land Condemnation
220 Foreclosure

230 Rent Lease & Ejectment
0 240 Torts to Land

OF 245 Tort Product Liability
290 All Other Real Property

o00

© 790 Other Labor Litigation

 

© 442 Employment

© 443 Housing/
Accommodations

O 445 Amer, w/Disabilities -
Employment

6 446 Amer. w/Disabilities -
Other

© 448 Education

 

 

_ CIVIL RIGHTS PRISONER PETITIONS
2X 440 Other Civil Rights Habeas Corpus:
© 441 Voting O 463 Alien Detainee

© 510 Motions to Vacate
Sentence

© 530 General

O 535 Death Penalty

Other:

© 540 Mandamus & Other

QO 550 Civil Rights

1 555 Prison Condition

0 560 Civil Detainee -
Conditions of
Confinement

791 Employee Retirement
Income Security Act

 

IMMIGRATION

 

© 462 Naturalization Application
© 465 Other Immigration
Actions

 

 

| _JFEDERAL TAX SUITS |

O 870 Taxes (U.S. Plaintiff
or Defendant)

O 871 IRS—Third Party
26 USC 7609

 

© 890 Other Statutory Actions

3 891 Agricultural Acts

© 893 Environmental Matters

1 895 Freedom of Information
Act

J 896 Arbitration

| 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

© 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X" in One Box Only)

mM Original
Proceeding

O 2 Removed from
State Court

Oo 3

Remanded from
Appellate Court

o4

Reinstated or O 5 Transferred from © 6 Multidistrict
Reopened Another District Litigation -
(specif) Transfer

O 8 Multidistrict
Litigation -
Direct File

 

VI. CAUSE OF ACTION

VII. REQUESTED IN

COMPLAINT:

42 U.S.C.

 

Brief description of cause: .
Civil rights violation - nursing home

©) CHECK IF THIS IS A CLASS ACTION

UNDER RULE 23, F.R.Cv.P.

VIII. RELATED CASE(S)

DEMAND $
5,000,000.00

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

CHECK YES only if demanded in complaint:

JURY DEMAND:

iw Yes

ONo

 

 

APPLYING IFP

MAG. JUDGE

(Sewingiructions):
IF ANY _-tenok__ $f fin . DOCKET NUMBER -
DATE NAT! F REC
07/03/2019 hae" Se
FOR OFFICE USE ONLY ~ =
RECEIPT # AMOUNT JUDGE
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

‘ "y eC v-02909-JLS Document1 Filed 07/03/19 Page 2 of 25

  

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: Charles Beck, 930 East Lexington Street, Allentown, PA 18103

 

Lehigh County,17 S. 7th St, Lehigh County PA 18101 and Cedarbook Sr. Care & Rehab aka Cedar Brook Nursing Homes, 350 S. Cedarbrook Rd, Allentown, PA 18104
Address of Defendant:

 

Cedarbrook Senior Care and Rehabilitation

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY: Ay

 

 

Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the towing tons

1, Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No

case filed by the same individual?

I certify that, to my knowledge, the within case [1] is}/ (4 is \ related to any case now pending or within one year previously terminated action in

this court except as noted above.
DATE: al os\ (41 C/ YO4(
\ \ Gs Ach Li-Lavw / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

 

CIVIL: (Place a V in one category only)

 

  

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
[J] 1. Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
[] 2. FELA [| 2. Airplane Personal Injury
LC] 3. Jones Act-Personal Injury L] 3. Assault, Defamation
\4. Antitrust [] 4. Marine Personal Injury
Patent [.] 5. Motor Vehicle Personal Injury
Ll Labor-Management Relations [-] 6. Other Personal Injury (Please specify):
Civil Rights [] 7. Products Liability
Cc Habeas Corpus [] 8. Products Liability — Asbestos
H . Securities Act(s) Cases [] 9. Allother Diversity Cases
10. Social Security Review Cases (Please specify):
11. All other Federal Question Cases
(Please specify):

 

 

 

ARBITRATION CERTIFICATION
\ (The effect of this certification is to remove the case from eligibility for arbitration.)

" ames J. McEldrew, Ill, Esq.

\

Vv]

    
  
 

, counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is an

pare, 07/03/2019 J

 

      

 

 

‘O / kyoSe Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there hg¢s becn compgiafice with F.R.C.P. 38.

 

 

 

Civ, 609 (5/2018)
Case 5:19-cv-02909-JLS Document 1 Filed 07/03/19 Page 3 of 25

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FO

CHARLES BECK, individ. and as Admin. of : CIVIL ACTION
ESTATE OF SHIRLEY LEIBENGUTH, deceased

Vv.
LEHIGH COUNTY, et al. : NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ()

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )
(d) Asbestos — Cases involving claims for personal injury or property damage from

 

 

exposure to asbestos. ()
(e) Special Management — Cases that do not fall into tracks (a) through (d) that are

commonly referred to as complex and that need special or intense management by

the court. (See reverse side of this form for a detailed explanation of special

management cases.) ()
(f) Standard Management — Cases that do not fall into any one of the other tracks. (x)
7/03/2019 James J. McEldrew, III, Esq. Plaintiff
Date Attorney-at-law Attorney for
215-545-8800 215-545-8805 jimomceldrewlaw.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 5:19-cv-02909-JLS Document1 Filed 07/03/19 Page 4 of 25

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

CHARLES BECK, Individually and as Administrator
of the Estate of SHIRLEY LIEBENGUTH,

Plaintiff,
Vv. Civ. No.:

LEHIGH COUNTY, as owner and operator of
CEDARBROOK SENIOR CARE AND
REHABILITATION a/k/a Cedar Brook Nursing
Homes a skilled nursing facility

GOOD SHEPERD REHABILITATION
NETWORK d/b/a GS Lehigh a/k/a The Good
Shepherd Home a/k/a Good Shepherd Home
Foundation

LW CONSULTING, INC.

JOHN DOE COMPANIES (1-10) (fictitious
designation representing the as yet unknown
individual(s), partnerships, corporations, and/or other
business entities, individually, jointly, severally

and/or in the alternative affiliated or connected in any
way with Plaintiffs care and/or otherwise responsible
for Plaintiff's injuries and

Defendants.

 

 

PLAINTIFF'S COMPLAINT
AND NOW, comes the Plaintiff, Charles Beck, Individually and as Administrator of the
Estate of Shirley Liebenguth, by and through his undersigned counsel, Jim McEldrew, Esquire,
Daniel Purtell, Esquire; John L. Coyle, Esquire; and the law firm of McEldrew Young., and files
this Complaint against Defendant Lehigh County, as owner and operator of Cedarbrook Senior
Care and Rehabilitation a/k/a Cedar Brook Nursing Homes, a skilled nursing facility, and

Defendant Good Shepherd Rehabilitation Network d/b/a GS Lehigh a/k/a The Good Shepherd
Case 5:19-cv-02909-JLS Document 1 Filed 07/03/19 Page 5 of 25

Home a/k/a Good Shepherd Home Foundation and/or Defendant, LW Consulting, Inc. for
unlawful deprivations of Plaintiffs federal rights guaranteed by the Omnibus Budget
Reconciliation Act of 1987 (“OBRA”); the Federal Nursing Home Reform Act (“FNHRA”); 42
US.C. § 1396r, et al; the implementing regulations found at 42 C.F.R. § 483, et al, enforceable

under 42 U.S.C. § 1983, and negligence and in support thereof, avers as follows:

JURISDICTION AND VENUE

1. This instant case asserts wrongful death and survival actions pursuant to 42
U.S.C. § 1983 to remedy deprivation of rights guaranteed by the Omnibus Budget Reconciliation
Act 1987, the Federal Nursing Home Reform Act; and the Federal Nursing Home Regulations,
as found at 42 C.F.R. §483.

2. As the instant case presents issues of federal law, jurisdiction is proper in this
forum as a federal question, pursuant to 28 U.S.C § 1331.

3. As the Court has original jurisdiction over Plaintiff's Section 1983 claim pursuant
to 28 U.S.C. §1367, the Court has supplemental jurisdiction over Plaintiff's state law claims as
they are so related to the claims in this action that fall within the Court's original jurisdiction
that they form part of the same case or controversy under Article III of the United States
Constitution.

4. Venue lies within this judicial district, since all of the actions complained of herein

occurred within the Western District of Pennsylvania.
Case 5:19-cv-02909-JLS Document1 Filed 07/03/19 Page 6 of 25

JURY DEMAND

5. Plaintiff, Charles Beck, individually and as administrator of the Estate of Shirley

Liebenguth, deceased, demands a trial by jury.
PARTIES

6. Plaintiff, Charles Beck, is an adult individual who resides at 930 East Lexington
Street, Allentown, PA 18103.

7. Charles Beck is the brother of Shirley Liebenguth.

8. Charles Beck was appointed the Administrator of the Estate of Shirley A.
Liebenguth, file number 2019-1141, on June 21, 2019 by the Register of Wills of Lehigh County.

9. Charles Beck brings this action as the personal representative of decedent, Shirley
Liebenguth, on his own behalf and on behalf of all those entitled by law to recover damages for
the wrongful death of decedent Shirley Liebenguth.

10. The only wrongful death beneficiaries entitled to recover wrongful death damages
for the death of Shirley Liebenguth are as follows:

a. Charles Beck, brother — listed above.

b. Thomas Beck, brother — 1607 Tweed Ave., Allentown PA 18103.

11. Defendant Lehigh County, Pennsylvania, is a governmental agency with its
government offices located at 17 South 7* Street, Lehigh County, Pennsylvania, 18101.

12. Cedarbrook, Senior Care and Rehabilitation, a/k/a Cedar Brook Nursing Homes
(“Cedarbrook”) is a skilled nursing facility with its principal place of business located at $50 South
Cedarbrook Road, Allentown, PA 18104.

18. Defendant, Lehigh County owns and operates greater than five percent (5%) of
Case 5:19-cv-02909-JLS Document 1 Filed 07/03/19 Page 7 of 25

Cedarbrook.

14. As such, at all times relevant hereto, Cedarbrook is a governmental agency acting
under the color of state law.

15. At all times relevant hereto, Cedarbrook operated as a “long term care nursing
facility” as that term is defined in 35 P.S. §448.802A.

16. Accordingly, Cedarbrook is a “licensed professional” as that term is defined in 40
P.S. § 1303.503.

17. At all times relevant hereto, Cedarbrook operated as a “skilled nursing facility” as
that term is defined in 42 U.S.C. §13951-3.

18. At the time of the incidents pled herein, Cedarbrook was acting under the control
of Lehigh County, and was acting by and through its authorized agents, servants and employees
then and there acting within the course and scope of their employment.

19. Atall times relevant hereto, Plaintiff was a recipient of Medicare benefits pursuant
to 42 U.S.C.A. $1395, et seq.

20. Defendant, Good Shepherd Rehabilitation Network, d/b/a GS Lehigh, a/k/a The
Good Shepherd Home, a/k/a Good Shepherd Home Foundation, (“Good Shepherd”) is a skilled
nursing facility management company with its principal place of business located at 850 South
Fifth Street, Allentown, PA 18101.

21. Defendant, LW Consulting, Inc., (“LW Consulting”) is a skilled nursing facility
management company with its principal place of business located at 5925 Stevenson Ave 2"4,
Harrisburg, PA 17112.

22. At all times relevant hereto, Good Shepherd and/or LW Consulting contracted

with Cedarbrook to manage and/or provide management services to Cedarbrook.
Case 5:19-cv-02909-JLS Document1 Filed 07/03/19 Page 8 of 25

2s. Defendant, John Doe Companies and Partnerships (1-10), fictitious names, the real
names being unknown, providing management, nursing, professional and/or staffing services to

Defendant, Cedarbrook, Good Shepherd and/or LW Consulting.

STATEMENT OF CLAIMS

24,  Atall times relevant hereto, Cedarbrook operated as a “skilled nursing facility” as
that term is defined in 42 U.S.C. §1395i-3.

25. At all times relevant hereto, Cedarbrook, held itself out as a professional in the
field of adult nursing care, with the expertise necessary to maintain the health and safety of
residents such as Shirley Leibenguth.

26. At all times relevant hereto, Cedarbrook, promoted the fact that “Cedarbrook is a
skilled nursing and rehabilitation facility that meets federal criteria for Medicaid and Medicare
reimbursement for nursing care.”

27. At all times relevant hereto, Cedarbrook was acting independently and by and
through its authorized agents, servants and employees then and there acting within the course
and scope of their employment.

28, Plaintiffs Counsel requested the nursing chart for Shirley Liebenguth for over
eight (8) months — only to receive a partial chart that is missing crucial records.

29. __ As of the date of this pleading Defendant’s have only provided the medical chart
for the limited period of June and July of 2017. The records from this limited time period omit
critical records. It is alleged that the complete medical chart would contain additional relevant
information and evidence of Defendants’ individual and/or collective negligence. Defendants

failure to provide a full medical chart continue to prejudice Plaintiff's Counsel’s ability to evaluate
Case 5:19-cv-02909-JLS Document1 Filed 07/03/19 Page 9 of 25

and plead the present claims.
30. The June 15, 2017 PT Evaluation & Plan of Treatment documents the following:

a. Total dependence with transfers.
b. Assistance with basic mobility in bed.
c. Total dependence with sit to stand, toilet transfer and/or chair to bed transfer.

$1. The July 2017 Order Summary report documents an order for mechanical lift with
transfers.

32. | Within the July 2017 Treatment Administration Record (TAR) Ms. Lienbenguth
was noted to have “difficulty walking” and morbid obesity.

38. It appears that on July 5, 2017 all documented care was provided by Laurie
Kovalchick, LPN.

$4. The previous MDS documentation was not provided by Defendant so Plaintiff's
Counsel is unable to provide a comparison to previous similar documentation — it is alleged that
when the necessary documentation is obtained it will contain additional evidence of the
Defendants culpability.

$5. | At 0600 hours on July 5, 2017 it was noted that while a CNA was attempting to
change, transfer, adjust and/or otherwise move Shirley, without sufficient care, assistance and/or
training, Shirley was dropped to the floor striking her face and knees.

36. It is alleged that this fall occurred due to the CNA’s lack of training, instruction,
supervision and/or the failure to provide assistance by the individual and/or collective
Defendants.

37. Shirley was noted to have an injury to her nose and complaints of bilateral knee
Case 5:19-cv-02909-JLS Document 1 Filed 07/03/19 Page 10 of 25

pain.

$8. As aresult, Shirley was transported to St. Luke Hospital via Cetronia Ambulance.

39. Upon admission to St. Luke’s at 0636 hours, it was noted Ms. Liebenguth “rolled
out of bed while she was being changed.”

40. While at St. Luke’s Shirley was diagnosed with bilateral femur fractures, suffered
cardiac arrest, went into code, and required intubation before regaining spontaneous circulation.

41. | After the initial code, Shirley was awake, responding to verbal commands and able
to open her eyes.

42, Thereafter Ms. Liebenguth coded and was resuscitated on numerous occasions, in
the presence of her family, before she was pronounced at 1605 hours.

43. The death certificate lists complications of bilateral femur fracture as the cause of
death.

44.  TheJ uly 5, 2017 MDS — presumably performed after Shirley was discharge to St.
Luke’s - documented Ms. Liebenguth to be 64 inches tall and weigh 277 pounds and suffer from
diabetic neuropathy.

45. Additionally, the same MDS documented Shirley to require “extensive assistance”
consisting of “staff providing weight-bearing support” for all activity.

46. Additionally, it was documented that Shirley exhibited “total dependence” for any
“transfer”.

47. Finally, the MDS identifies that Shirley suffered a fall with major injury.

48. The July 5,2017 MDS was completed by Cindy Ruhf, RN, BSN, RNAC.

49. As aresult of the substandard care received by Ms. Liebenguth from Cedarbrook

Good Shepherd and/or LW Consulting, as well as their individual and/or collective employees,
Case 5:19-cv-02909-JLS Document 1 Filed 07/03/19 Page 11 of 25

agents, staff and/or ostensible agents, Ms. Liebenguth sustained a bilateral femur fractures,
associated pain and suffering, numerous code events with resuscitation, intubation and ultimately
death.

50. Cedarbrook, Good Shepherd and/or LW Consulting, as well as their individual
and/or collective employees, agents, staff and/or ostensible agents, had a duty to ensure that all
persons providing care within Cedarbrook’s facility were competent, adequately trained,
adequately supervised and adequately assisted to provide that care.

51. At all times material hereto, Cedarbrook, Good Shepherd and/or LW Consulting,
as well as their individual and/or collective employees, agents, staff and/or ostensible agents,
owed a duty to protect residents such as Ms. Liebenguth, against the hazards he encountered and
the harm he suffered while residing at Cedarbrook’s facility.

52. Cedarbrook, Good Shepherd and/or LW Consulting, as well as their individual
and/or collective employees, agents, staff and/or ostensible agents, had a duty to formulate and

enforce adequate rules and policies to ensure quality care for residents such as Ms. Liebenguth.

ALLEGATIONS AS TO INSUFFICIENT STAFFING
58. As published on Cedarbrook’s website, they are a Medicare facility that is required
to comply with federal standards, including but not limited to, setting and maintaining staffing
levels to the aggregate acuity level of the patients within their facility.
54. Throughout Ms. Liebenguth’s stay at Defendants’ Facility, Defendants
intentionally and grossly understaffed the Facility, and the understaffing caused a significant
decrease in care that should have been provided by defendants to Ms. Liebenguth and lead to her

injuries in this case.
Case 5:19-cv-02909-JLS Document1 Filed 07/03/19 Page 12 of 25

55. Nursing facilities, like Cedarbrook, are required to submit Medicare annual
reports that identify, among other things, the patient census and the hours of respective clinical
staff

56. By dividing the clinical hours worked by the patient census it is possible to
determine how many hours the nursing facility paid for each category of direct caregivers per
resident per day for the time period covered by that particular cost report.

57. This number is referred to as the “HPPD”.

58. According to CMS expectations, during the 24-month period leading up to and
preceding Ms. Liebenguth’s passing, Defendants failed to provide the level of staffing necessary
to meet the needs of their residents.

59. During 2015 Cedarbrook understaffed their RN’s an average of 30% and their
CNA’s an average of 22% - resulting in a net savings of $2,472,083.

: 60. During 2016 Cedarbrook again understaffed their RN’s an average of 30% and
their CNA’s an average of 22% - resulting in a net savings of $2,663,257.

61. During 2017 Cedarbrook understaffed their RN’s an average of 32% and their
CNA’s an average of 14% - resulting in a net savings of $2,912,156.

62. | However, once more accurate staffing information is made available to Plaintiff
the above intentional staffing shortfalls and the associated savings will likely increase.

63. Plaintiff alleges that Cedarbrook, Good Shepherd and/or LW Consulting,
jointly and/or separately, exercised control over the operation and management of Defendants’
Facility prior to and during Ms. Liebenguth’s period of residency therein, including but not
limited to, the creation, setting, funding and/or implementation of budgets; the monitoring of

resident acuity levels; the monitoring of staffing levels; control over resident admissions and
Case 5:19-cv-02909-JLS Document1 Filed 07/03/19 Page 13 of 25

discharges; and control over the number of hours of direct care provided to the residents of
Defendants’ Facility by RNs, LVNs, and CNAs.

64. Plaintiff alleges that each of these managerial and operational functions were
intentional and had a direct impact on the amount and quality of care delivered to Ms.
Liebenguth and were taken in furtherance of operational and managerial objectives.

65. Plaintiff alleges that Cedarbrook, Good Shepherd and/or LW Consulting
engaged in a systematic process of ensuring Cedarbrook maintained the highest acuity levels
possible while failing to provide sufficient and qualified staff to meet the individual needs of
their residents during Ms. Liebenguth’s period of residency therein.

66. Plaintiff alleges that this understaffing, although profitable for Cedarbrook,
Good Shepherd and/or LW Consulting, directly resulted in their failure to provide the
necessary and basic services Ms. Liebenguth needed in order to prevent the fall that caused her
death.

67. Such understaffing created a perfect formula for not having proper
assessments, supervision, monitoring, training, assistance and implementation of necessary
medical and/or nursing treatment that would have prevented Ms. Liebenguth’s horrific and

untimely passing.

COUNT I: DEPRIVATION OF CIVIL RIGHTS ENFORCEABLE VIA 42 U.S.C. § 1983
SURVIVAL ACTION
PLAINTIFF VS. DEFENDANT ALLEGHENY COUNTY d/b/a CEDARBROOK
SENIOR CARE AND REHABILITATION d/b/a CEDARBROOK NURSING HOME

68. All of the preceding paragraphs of the within Complaint are incorporated herein

as if set forth more fully at length.
Case 5:19-cv-02909-JLS Document1 Filed 07/03/19 Page 14 of 25

69. Cedarbrook is an agent of the Commonwealth of Pennsylvania, and at all times
relevant to this Complaint was acting under the color of state law.

70. Cedarbrook is bound generally by the Omnibus Budget Reconciliation Act of 1987
(“OBRA”) and the Federal Nursing Home Reform Act (“FNHRA”) which was contained within
the Omnibus Reconciliation Act of 1987. See 42 U.S.C. § 1396r, 42 U.S.C. § 1396(a)(w), as
incorporated by 42 U.S.C. § 1396r.

71. Cedarbrook is also bound generally by OBRA/FNHRA implementing regulations
found at 42 C.F.R. § 483, et seg., which served to define specific statutory rights set forth in the
above-mentioned statutes.

72. The specific detailed regulatory provisions, as well as the statutes in question,
create rights which are enforceable pursuant to 42 U.S.C. § 1983, as the language of these
regulations and statutory provisions clearly and unambiguously creates those rights. _

73. Upon information and belief, Cedarbrook, as a custom and policy, failed to adhere
to the above statutes and regulations and/or, in the alternative, that Cedarbrook failed to
implement and follow appropriate custom and policies and/or, in the alternative, that Cedarbrook
had unwritten customs and policies that did not adhere to the applicable statutes and regulations.

74. Cedarbrook, in derogation of the above statutes and regulations, and as a custom
and policy, failed to comply with the aforementioned regulations, as follows:

a. By failing, as a custom and policy, to promote the care of
residents, including Ms. Liebenguth, in a manner and in an
environment that maintained or enhanced her dignity, as
required by 42 CF.R. § 483.15 and 42 USC. §
1396r(b)(1)(A);

b. By failing, as a custom and policy, to develop a
comprehensive Care Plan and assessment for residents,
Case 5:19-cv-02909-JLS Document 1 Filed 07/03/19 Page 15 of 25

including Ms. Liebenguth, as required by 42 C.F.R. §
483.20 and 42 U.S.C. § 1896r(b)(2)(A);

Cc. By failing, as a custom and policy, to provide residents,
including Ms. Liebenguth, the necessary care and services
to allow him to attain or maintain the highest practicable
physical, mental and psycho-social wellbeing, as required
by 42 C.F.R. § 483.25 and 42 U.S.C. § 1396r(b)(3)(A);

d. By failing, as a custom and policy, to provide residents,
including Ms. Liebenguth, the necessary care and services
to preclude them from experiencing a reduction in range of
motion and/or providing appropriate treatment and
services to increase range of motion, as required by 42
C.F.R. § 483.25(e) and 42 U.S.C. § 1396r(b)(3)(A);

e. By failing, as a custom and policy, to periodically review and
revise a patient’s or resident’s written Plan of Care,
including Ms. Liebenguth, by an interdisciplinary team
after each of the resident’s or patient's assessments, as
described by 42 U.S.C. § 1396r(b)(3)(A), as required by 42
US.C. § 1396r(b}(2)(C);

f. By failing, as a custom and policy, to conduct an assessment
of a patient or resident, including Ms. Liebenguth, as
required by 42 U.S.C. § 1396r(b)(3)(A), promptly after a
significant change in the resident's physical or mental
condition, as required by 42 U.S.C. § 1396r(b)(3)(C)(i)(ii);

g. By failing, as a custom and policy, to use the results of the
assessments required as described above in developing,
reviewing and revising Ms. Liebenguth’s Plan of Care, as
required by 42 U.S.C. § 1396r(b)(3)(D);

h. By failing, as a custom and policy, to ensure that patients or
residents, including Ms. Liebenguth, were provided
medically related social services to attain or maintain the
highest practicable physical, mental and psycho-social
wellbeing, as required by 42 C.F.R. § 483.25 and 42 U.S.C.
§ 1396r(b)(4)(ii);

i. By failing, as a custom and policy, to ensure that an ongoing
program, directed by a qualified professional, of activities
designed to meet the interests and the physical, mental and
psycho-social wellbeing of each resident or patient,
Case 5:19-cv-02909-JLS Document 1 Filed 07/03/19 Page 16 of 25

including Ms. Liebenguth, was implemented, as required by
42 C.F.R. § 483.25 and 42 U.S.C. § 1396r(b)(4)(A)(v);

j. By failing, as a custom and policy, to ensure that the
personnel responsible for the care of residents was properly
certified and/or re-certified as being qualified to perform
necessary nursing services, as required by 42 U.S.C. §
1396r(b}(4)(B);

k. By failing, as a custom and policy, to provide sufficient
nursing staff to provide nursing and related services that
would allow patients or residents, including Ms.
Liebenguth, to attain or maintain the highest practicable
physical, mental and psycho-social well-being, as required
by 42 C.F.R. § 483.30 and 42 U.S.C. § 1396r(b)(4)(C);

1. By failing, as a custom and policy, to maintain clinical
records on all residents, including Ms. Liebenguth,
including but not limited to the Plans of Care and resident’s
risk assessments, as required by 42 C.F.R. § 1396r(b)(6)(C);

m. By failing, as a custom and policy, to ensure that
Cedarbrook was administered in a manner that enabled it
to use its resources effectively and efficiently to allow
patients or residents, including Ms. Liebenguth, to attain or
maintain their highest practicable level of physical, mental
and psycho-social wellbeing, as required by 42 C.F.R. §
483.75, 42 U.S.C. § 1896r(d)(A) and 42 U.S.C. § 1396r(d)(A)
and 42 U.S.C. § 1396r(d)(1)(C);

n. By failing, as a custom and policy, to ensure that the
administrator of Cedarbrook met the standards established
under 42 U.S.C. § 1396r(f)(4), as required by 42 U.S.C. §
1396r(d)(1)(C);

O. By failing, as a custom and policy, to ensure that
Cedarbrook was complying with the federal, state, local
laws and accepted professional standards which apply to
professionals providing services to residents, including Ms.
Liebenguth, and in operating such a facility as Cedarbrook,
as required by 42 U.S.C. § 1396r(d)(4)(A); and,

p. By failing, as a custom and policy, to ensure that
Cedarbrook’s administrator and director of nursing
properly monitored and supervised subordinate staff,
Case 5:19-cv-02909-JLS Document 1 Filed 07/03/19 Page 17 of 25

thereby failing to ensure the health and safety of residents
or patients, including Ms. Liebenguth, in derogation of 42
C.F.R. § 483.75 and 42 U.S.C. § 1396r(a)(W).

75. In particular, and as further evidence that the Cedarbrook’s failures were systemic
and part of a custom and policy, the Facility has been cited numerous times between January 18,
2013 and present for regulatory violations directly relevant to the allegations in Plaintiffs
Complaint.! The regulations at issue amplify the mandates of the FNHRA.

76. The aforementioned violations indicate that Cedarbrook, as well as the above
plead intentional staffing shortages, as a policy and/or custom were deliberately indifferent to
Ms. Liebenguth’s needs, and as such, and in conjunction with other conduct described herein,
deprived her of federally guaranteed and protected rights.

77. The repeated and systemic failures in the preceding Paragraph, combined with the
failures identified in Paragraphs 60(a)-(p) demonstrate that Cedarbrook, as a custom and policy,
failed to adhere to the above statutes and regulations and/or, in the alternative, that Cedarbrook
failed to implement and follow appropriate customs and policies and/or, in the alternative, that
Cedarbrook had unwritten customs and policies that did not adhere to the applicable statutes and
regulations.

78. Asa proximate result of Cedarbrook’s actionable derogation of its regulatory and
statutory responsibilities as above-described, Ms. Liebenguth was injured as previously
referenced and endured pain, suffering and distress as a result of the poor care and treatment

which allowed him to suffer harm as described herein.

 

' Plaintiff has not attached the aforementioned citations as an exhibit due to their size. These citations are available
at the Pennsylvania Department of Health’s website at: http://sais.health.pa.gov/commonpoc/Content/PublicWeb/Itc-
survey.asp?Facid=364902&PAGE=1 &£NAME=JOHN+J+CEDARBROOK+REGIONAL+CENTER+SCOTT+TO
WNSHIP&SurveyT ype-H&COUNTY=ALLEGHENY
Case 5:19-cv-02909-JLS Document1 Filed 07/03/19 Page 18 of 25

79. As such, Ms. Liebenguth suffered and her estate is now entitled to recover the
following damages, as well as an award of reasonable counsel fees, pursuant to 42 U.S.C. § 1983

and 42 U.S.C. § 1988:

a. Pain, suffering, inconvenience, anxiety and nervousness of
Ms. Liebenguth, as related to the injuries that he suffered
as a result of the negligent treatment and care rendered by
Defendant until the time of his death;

b. Hospital, medical, surgical and nursing expenses incurred
on Ms. Liebenguth; and,

c. Any other damages as the Court sees fit to award.

WHEREFORE, the Plaintiff Charles Beck, Individually and as Executor of the Estate of
Shirley Liebenguth, demands compensatory and consequential damages from the Defendant
Lehigh County, as owner and operator of Cedarbrook Senior Care and Rehabilitation d/b/a
Cedarbrook Nursing Homes, a skilled nursing facility in excess of Seventy-Five Thousand
Dollars $75,000.00, plus interest, costs of suit and attorneys’ fees.

COUNT II: DEPRIVATION OF CIVIL RIGHTS ENFORCEABLE VIA 42 U.S.C. § 1983
WRONFUL DEATH
PLAINTIFF VS. DEFENDANT ALLEGHENY COUNTY d/b/a CEDARBROOK
SENIOR CARE AND REHABILITATION d/b/a CEDARBROOK NURSING HOME

80. All of the preceding Paragraphs of this Complaint are incorporated, as if set forth
at length herein.

81. As a proximate result of Defendant’s actionable derogation of its regulatory and
statutory responsibilities, Plaintiffs Decedent was injured as previously referenced, and suffered
pain, distress and death as a result of the poor care and treatment he received before dying on
July 5, 2017.

82. __ As such, Plaintiff has suffered, and is entitled to recover the following damages,
Case 5:19-cv-02909-JLS Document1 Filed 07/03/19 Page 19 of 25

as well as an award of reasonable counsel fees pursuant to 42 U.S.C. § 1983 and 42 U.S.C. § 1988:

a. He/They have expended money for surgical, nursing and
hospital expenses related to the death of Ms. Liebenguth;

b. He/They have expended money for funeral and Estate
expenses because of the death of Ms. Liebenguth;

c. He/They have been denied, and have forever lost the
services, assistance, guidance, counseling, companionship of
society of Ms. Liebenguth; and,

d. He/They have been, and will forever be, deprived of the
financial support and all pecuniary benefits which they
would have received from Ms. Liebenguth.

WHEREFORE, the Plaintiff, Charles Beck, Individually and as Executor of the Estate of
Shirley Liebenguth, demands compensatory and consequential damages from the Defendant
Allegheny County, as owner and operator of Cedar Brook Senior Center & Rehabilitation d/b/a
Cedarbrook Nursing Homes, a skilled nursing facility in excess of Seventy-Five Thousand

Dollars $75,000.00, plus interest, costs of suit and attorneys’ fees.

COUNT III - NURSING HOME NEGLIGENCE
SURVIVAL ACTION PURSUANT TO 42 PA.CSS. §8302
PLAINTIFF v. DEFENDANT LEHIGH COUNTY d/b/a CEDARBROOK SENIOR
CENTER AND REHABILITATION d/b/a CEDARBROOK NURSING HOME
DEFENDANT GOOD SHEPHERD REHABILITATION NETWORK d/b/a GS
LEHIGH a/k/a THE GOOD SHEPHERD HOME a/k/a GOOD SHEPHERD HOME
FOUNDATION, DEFENDANT LW CONSULTING, INC.

and/or DEFENDANT JOHN DOE COMPANIES (1-10)

83. Plaintiff hereby incorporates the above referenced paragraphs of the within

 

 

Complaint as if set forth more fully at length herein.

84. Plaintiff brings this Count, Survival Action, pursuant to 42 Pa.C.S. §8302, with

claims for all available damages, on behalf of the Estate of Shirley Liebenguth.
Case 5:19-cv-02909-JLS Document 1 Filed 07/03/19 Page 20 of 25

85. The aforementioned incident was caused by the willful misconduct, recklessness,

negligence and carelessness of Defendants, acting by and through their respective individual

and/or collective employees, servants, agents, ostensible agents and/or work persons, and

consisted, enter alta, of the following:

a.

Failing to create, adopt, implement, train, supervise and/or enforce proper
and necessary systems, practices, protocols, policies, and or guidelines to
ensure proper patient assessment;

Failing to create, adopt, implement, train, supervise and/or enforce proper
and necessary systems, practices, protocols, policies, and or guidelines to
ensure proper fall protections;

Failing to create, adopt, implement, train, supervise and/or enforce proper
and necessary systems, practices, protocols, policies, and or guidelines to
ensure proper patient transfers;

Failing to create, adopt, implement, train, supervise and/or enforce proper
and necessary systems, practices, protocols, policies, and or guidelines to
ensure the safe completion of ADL’s, including but not limited to, changing
clothes, adult diapers, and/or bed sheets etc.;

Failing to create, adopt, implement, train, supervise and/or enforce proper
and necessary systems, practices, protocols, policies, and or guidelines to
ensure proper physical assistance for clinical staff to safely complete ADL’s,
including but not limited to, changing clothes, adult diapers, and/or bed
sheets etc.;

Failing to create, adopt, implement, train, supervise and/or enforce proper
and necessary systems, practices, protocols, policies, and or guidelines to
ensure proper staffing;

Failing to create, adopt, implement, train, supervise and/or enforce proper
and necessary systems, practices, protocols, policies, and or guidelines to
ensure proper staffing;

Failing to create, adopt, implement, train, supervise and/or enforce proper
and necessary systems, practices, protocols, policies, and or guidelines to
ensure proper staffing required by patient acuity;

Failing to create, adopt, implement, train, supervise and/or enforce proper
and necessary systems, practices, protocols, policies, and or guidelines to
ensure proper staffing required to ensure safe completion of ADL’s, including
but not limited to, changing clothes, adult diapers, and/or bed sheets etc.;
Case 5:19-cv-02909-JLS Document1 Filed 07/03/19 Page 21 of 25

j. Failing to create, adopt, implement, train, supervise and/or enforce proper
and necessary systems, practices, protocols, policies, and or guidelines to
ensure proper staffing required to ensure safe fall protection;

k. Failing to create, adopt, implement, train, supervise and/or enforce proper
and necessary systems, practices, protocols, policies, and or guidelines to
ensure proper staffing required to ensure safe patient transfers;

]. Causing, allowing and/or failing to prevent physical injury to Shirley
Liebenguth,

m. Failing to provide proper fall precautions,
n. Failing to provide proper patient assessment,

o. Failing to ensure and/or provide safe completion of ADL’s, including but not
limited to, changing clothes, adult diapers, and/or bed sheets etc.,

Failing to ensure and/or provide safe patient transfers

q. Failing to ensure proper and necessary staffing to prevent injury to Shirley
Liebenguth, and thereby causing said injury,

r. Failing to ensure proper and necessary training to prevent injury to Shirley
Liebenguth, and thereby causing said injury,

s. Systematic and ongoing failure to properly supervise, monitor, observe, and
assess the Plaintiffs decedent’s medical condition and/or physical
capabilities;

t. Failure to address poor mobility with corresponding interventions and/or
nutritional supplements;

u. failure to transfer Plaintiff's decedent to the hospital for emergent care in a
timely fashion;

v. failure to supervise medical care rendered to Plaintiff's decedent;

w. failure to have sufficient staff to provide nursing and related services to

attain or maintain the highest practicable physical, mental and psychological
well-being of Plaintiff's decedent;

x. ongoing failure to attend to Plaintiffs decedent;

y. ongoing failure to hire and train appropriate and competent medical and
nursing personnel to properly monitor, supervise and/or treat the Plaintiff's
decedent’s medical condition;

z. ongoing failure to hire sufficient number of trained and competent medical
and nursing personnel who knew how to meet the decedent's medical needs;

aa. ongoing retention of and assignment of unfit, unqualified and incompetent
medical and nursing personnel, who directly caused the death of Plaintiff's
decedent;
Case 5:19-cv-02909-JLS Document1 Filed 07/03/19 Page 22 of 25

bb. ongoing failure to provide 24-hour nursing services from enough qualified
medical and nursing personnel to meet the total nursing needs of Plaintiff's
decedent;

cc. negligently allowing improperly trained staff to provide basic care and
monitoring of Plaintiffs decedent;

dd. ongoing failure to provide sufficient numbers of staff to meet the Plaintiffs
decedent’s fundamental care needs, including adequate supervision during
ADL’s and/or patient transfers leading to increased fall risks, and

ee. violation of rules, regulations and statutes as plead above and further
developed during discovery.

86. Asadirect and proximate result of the recklessness, negligence and carelessness
of the Defendants, Plaintiffs decedent, Shirley Liebenguth, was caused to lose her life.

87. Asa direct and proximate result of the recklessness, negligence and carelessness
of the Defendants, Plaintiffs decedent was caused to suffer, inéer alia, the injuries described
above and contained within medical records, overwhelming and extreme physical pain and
agony, mental anguish, severe emotional pain and suffering, and premature death on July 5
2017.

88. Defendants’, individually and/or collectively, failure to exercise reasonable care
as alleged above comprised outrageous conduct under the circumstances, manifesting a wanton
and reckless disregard of the rights of Plaintiff's decedent.

89. Defendant, Lehigh County’s role in the ownership and operation of Cedarbrook
is a proprietary function of the County and not a governmental function. Therefore, Lehigh
County is not immune from suit under the Pennsylvania Political Subdivision Tort Claims Act.

WHEREFORE, the Plaintiff, Charles Beck, Individually and as Executor of the Estate of
Shirley Liebenguth, demands compensatory and consequential damages from the Defendant
Allegheny County, as owner and operator of Cedar Brook Senior Center & Rehabilitation d/b/a

Cedarbrook Nursing Homes, a skilled nursing facility in excess of Seventy-Five Thousand
Case 5:19-cv-02909-JLS Document 1 Filed 07/03/19 Page 23 of 25

Dollars $75,000.00, plus interest, costs of suit and attorneys’ fees.

COUNT IV-— NURSING HOME NEGLIGENCE
WRONGFUL DEATH PURSUANT TO 42 PA.CS. §8301
PLAINTIFF v. DEFENDANT LEHIGH COUNTY d/b/a CEDARBROOK SENIOR
CENTER AND REHABILITATION d/b/a CEDARBROOK NURSING HOME
DEFENDANT GOOD SHEPHERD REHABILITATION NETWORK d/b/a GS
LEHIGH a/k/a THE GOOD SHEPHERD HOME a/k/a GOOD SHEPHERD HOME
FOUNDATION, DEFENDANT LW CONSULTING, INC.

and/or DEFENDANT JOHN DOE COMPANIES (1-10)

90. Plaintiff hereby incorporates the above referenced paragraphs of the within Amended

 

 

Complaint as if set forth more fully at length herein.

91. Plaintiff brings this Count, a Wrongful Death Action, with all available damages,
pursuant to 42 Pa.C.S. §8301.

92. The aforementioned incident was caused by the willful misconduct, actual malice,
negligence and carelessness of Defendants, individually and/or collectively acting by and
through its employees, servants, agents, ostensible agents and work persons, and consisted,
inter alia, as plead in paragraph 85 (a) through (ee) above.

93. As a direct and proximate result of the recklessness, negligence and carelessness of the
Defendants, individually and/or collectively, Plaintiffs decedent, Shirley Leibenguth was
caused to lose his life.

94. As a direct and proximate result of the recklessness, negligence and carelessness of the
Defendants, individually and/or collectively, resulting in the death of Plaintiff's decedent, the
beneficiaries described above were caused to lose the pecuniary contributions they could have
expected to receive from the decedent and were caused to lose the pecuniary value of services,
financial support, society, familial relationship and comfort of the Plaintiffs decedent, his sister

Shirley Leibenguth.
Case 5:19-cv-02909-JLS Document1 Filed 07/03/19 Page 24 of 25

95. As a direct and proximate result of the recklessness, negligence and carelessness of the
Defendants, individually and/or collectively, resulting in the death of Plaintiff's decedent, the
beneficiaries described above have lost the support, services, society, and comfort of Plaintiff's
decedent, his sister Shirley Leibenguth.

96. Defendant, Lehigh County’s role in the ownership and operation of Cedarbrook is a
proprietary function of the County and not a governmental function. Therefore, Lehigh
County is not immune from suit under the Pennsylvania Political Subdivision Tort Claims Act.

WHEREFORE, the Plaintiff, Charles Beck, Individually and as Executor of the Estate of
Shirley Liebenguth, demands compensatory and consequential damages from the Defendant
Allegheny County, as owner and operator of Cedar Brook Senior Center & Rehabilitation d/b/a
Cedarbrook Nursing Homes, a skilled nursing facility in excess of Seventy-Five Thousand Dollars

$75,000.00, plus interest, costs of suit and attorneys’ fees.

Respectfully submitted,
McELDREW YOUNG

/s/ James J. McEldrew

James J. McEldrew, III, Esquire
Attorney I.D. No. 36411

Daniel Purtell, Esquire
Attorney I.D. No. 310376

John J. Coyle, Esquire
Attorney I.D. No. 312084

123 S, Broad Street, Suite 2250

Philadelphia, PA 19109

(215) 545-8800

(215) 545-8805 (fax)

jim@mceldrewyoung.com

dpurtell@mceldrewyoung.com

jeoyle@mceldrewyoung.com

Dated: July 3, 2019
   

© ENDORSE HERE

~

~~.

{ } CHECK HERE AFTER MOBILE OR REMOTE DEPOSIT ,

——

DATE
DO NOT WRITE, STAMP OR SIGN BELOW THIS LINE
RESERVED FOR FINANCIAL INSTITUTION USE *

 

. LO : ie a“ oo
aa ‘ ~
Oo oa -
WO |
A
o . a
oO a
B |
oO se
oO a °
Sn | —_
—
69
Oo
—
S
at \
oa !
1
oe 5
—
-e ,
“®D 5, ‘
"of 7
Oo
aA
WY
a — N\ \
™:
@

 

Ly
Mt

 

T Chemically Sarstive Paper and” * ‘Stairs G7 spots ray appear yt chanical”

RS-77

The security features listed below, as well as-those
not listed, exceed industry guidelines. |

&

e
Z 8
hy
g

Multi-dimensional foil snail fused to check
stock. Cannat be photocopied.

Hold red image with fingers or breathe.on

es
§

Sent Sensitive Ink

Lo) it. The image will fade and reappear.

Tae Watermark * Hold check to a fight source to view.

Y Cannot be photocopied.
ype Fibers + Visible fibers embedded in.the.paper.
Intsible Fibers « Fibers in paper visible urides ultraviolel light.

Toner Adhesion Properties = + Chemistryinpaper ponds laser tener topaper fibers
withheat. Damageis visible with alteration atternpts.

Chemical Wash Datection Area alteration atlempts.are made,

Microprinting « RP Small-type.in check border appears
: coe as doited line when copied..
High Resolution Warning Band + Text alerts handler to security features.

Document made with technology to prevent
most copiers from.créating a usable copy.

Discourages cut -and-paste alterations.

: Anti Copy Technology
Original Dooumerit Back Patter

 

 

* FEDERAL. ‘RESERVE BOARD‘OF GOVERNORS REG. CC

 

® Padlock design | is a certifi ication mark ‘of the Check Payment Systems ‘Aésociailon a

\/
